DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 04/15/2021 claiming foreign priority to United Kingdom application 2007186.6 filed on 05/15/2020.  Claims 1 – 13 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefano D’uros, “The Secret Behind Success of the World’s Fastest Aircraft: The Engine Nacelles of the SR-71 Blackbird”, The Aviationist, November 29, 2019 [accessed on 03/26/2022 at https://theaviationist.com/2019/11/29/engine-nacelles-of-the-sr-71-blackbird/] hereinafter “D’uros” with incorporated link to YouTube video “The Mighty J58 .
Regarding Claim 1, D’uros discloses, in the photo on the bottom of Pg. 3 (marked up below) and screen capture of incorporated YouTube video around 20 seconds into the 5 minute 55 second video (marked-up above) showing a cross-section view, all the claimed limitations including an intake centre fairing (labeled) for a gas turbine engine (J58 turboramjet), the intake centre fairing (labeled) comprising: a body comprising an outer surface, an apex point (labeled) at a first end of the body and a base (labeled) at a second end of the body, the body defining a longitudinal axis (X) along its length (into/out of the paper of the Pg. 3 photo), a radial direction (direction perpendicular to the longitudinal axis) relative to the longitudinal axis (X) and a circumferential direction (either clockwise or counter-clockwise direction around the longitudinal axis) relative to the longitudinal axis (X), the outer surface of the body tapering (shown in the sideview) from the base to the apex point along the longitudinal axis (X), the base comprising a base centre (labeled); wherein the apex point (labeled) is radially offset relative to the base centre (labeled) along the radial direction, and wherein the apex point (labeled) is further circumferentially offset (any apex point radially offset from the longitudinal axis through the base centre was also circumferentially offset relative to the base centre) relative to the base centre (labeled) along the circumferential direction.




    PNG
    media_image1.png
    1499
    947
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1469
    1125
    media_image2.png
    Greyscale

Claim 2, D’uros discloses the invention as claimed and as discussed above, including wherein the base has a circular shape and the base centre is a centre of the circular shape, shown in photo on Pg. 3 marked-up above.  
Re Claim 3, D’uros discloses the invention as claimed and as discussed above, including wherein a radial offset between the apex point and the base centre is less than a radius of the base, shown in photo on Pg. 3 marked-up above.
Re Claim 4, D’uros discloses the invention as claimed and as discussed above, including wherein the base defines a base area normal to the longitudinal axis (X), and wherein the base centre is a centroid of the base area.  The center of a circle shaped base area was also the centroid of the circular base area.
Re Claim 5, D’uros discloses the invention as claimed and as discussed above, including wherein the longitudinal axis (X) passes through the base centre, show above in the marked-up photo and drawing.
Re Claim 6, D’uros discloses the invention as claimed and as discussed above, including wherein the body further defines a transverse axis (Z) [vertical axis] normal to the longitudinal axis (X), wherein the apex point (labeled) is offset from the base centre relative to the transverse axis (Z), shown in photo on Pg. 3 marked-up above.
Re Claim 7, D’uros discloses the invention as claimed and as discussed above, including wherein the body further defines a horizontal axis (Y) normal to each of the longitudinal axis (X) and the transverse axis (Z), wherein the apex point is offset from the base centre relative to the horizontal axis (Y), shown in photo on Pg. 3 marked-up above.
Claim 8, D’uros discloses the invention as claimed and as discussed above, including wherein a radial line joining the apex point and the base centre along the radial direction forms a spin angle relative to the horizontal axis (Y), and wherein the spin angle is from 0 degree to 90 degrees, shown in photo on Pg. 3 marked-up above.  Since the apex point was offset from both the horizontal axis (Y) and the transverse/vertical axis (Z), said apex point had a spin angle relative to the horizontal axis (Y) between 0 degree to 90 degrees.
Re Claim 9, D’uros discloses the invention as claimed and as discussed above, including wherein the body is at least partially oblique cone shaped, shown in the marked-up photo and screen capture.  Applicant’s Specification disclosed on Pg. 14, ll. 26 – 28, that “The oblique cone shape is a cone shape in which the apex point 524 is not co-axial with the base centre 532”.  As shown in the marked-up photo and screen capture, the apex point was not co-axial with the base centre.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stefano D’uros, “The Secret Behind Success of the World’s Fastest Aircraft: The Engine Nacelles of the SR-71 Blackbird”, The Aviationist, November 29, 2019 [accessed on 03/26/2022 at https://theaviationist.com/2019/11/29/engine-nacelles-of-the-sr-71-blackbird/] hereinafter “D’uros” with incorporated link to YouTube video “The Mighty J58 - The SR-71's Secret Powerhouse” April 12, 2014 [accessed on 03/26/2022 at https://www.youtube.com/watch?v=F3ao5SCedIk].
Re Claim 10, D’uros teaches the invention as claimed and as discussed above; except, wherein the body is rounded around the apex point.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify D’uros to round the body around the apex point because Applicant has not disclosed that “the body is rounded around the apex point” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the Specification disclosed, on Pg. 14, ll. 14 – 19 that “In some embodiments, the outer surface 522 of the body 514 may be rounded around the apex point 524. In some other embodiments, the outer surface 522 of the body 514 may be rounded from the base 526 to the apex point 524. In some other embodiments, the outer surface 522 of the body 514 may be curved from the base 526 to the apex point 524 but conical at the first end 528 of the body 514”.  Accordingly, the Specification failed to indicate any criticality to the embodiment where the “body is 
Therefore, it would have been an obvious matter of design choice to modify D’uros to obtain the invention as specified in Claim 10.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stefano D’uros, “The Secret Behind Success of the World’s Fastest Aircraft: The Engine Nacelles of the SR-71 Blackbird”, The Aviationist, November 29, 2019 [accessed on 03/26/2022 at https://theaviationist.com/2019/11/29/engine-nacelles-of-the-sr-71-blackbird/] hereinafter “D’uros” with incorporated link to YouTube video “The Mighty J58 - The SR-71's Secret Powerhouse” April 12, 2014 [accessed on 03/26/2022 at https://www.youtube.com/watch?v=F3ao5SCedIk] in view of Berner (3,357,191).
Re Claim 11, D’uros teaches the invention as claimed and as discussed above, including a nacelle (labeled) for a gas turbine engine (J58 Turboramjet), the nacelle comprising: an annular wall (labeled) defining an intake duct (open annular space between the centre fairing and the annular wall).

	Berner teaches, in Fig. 1 and Col. 20, ll 40 - 50, a similar nacelle comprising: an annular wall (11) defining an intake duct (open annular space between the centre fairing (12) and the annular wall) wherein the intake centre fairing (12) was fixedly coupled to at least one guide vane (13, two shown in Fig. 1, eight shown in Fig. 1a) such that the intake centre fairing (12) was stationary relative to the annular wall (11).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify D’uros with the intake centre fairing is fixedly coupled to the at least one guide vane such that the intake centre fairing is stationary relative to the annular wall taught by Berner because Berner teaches that the guide vanes (13) rigidly supported the intake centre fairing within the nacelle annular wall.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 depends from Claim 12 and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741